Citation Nr: 0522581	
Decision Date: 08/18/05    Archive Date: 08/25/05

DOCKET NO.  05-06 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an April 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri, which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1943 to February 1944, appealed that decision to BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  An unappealed rating decision dated in August 1945 denied 
service connection for a right knee disorder.

3.  The evidence received since the August 1945 rating 
decision, by itself, or in conjunction with previously 
considered evidence, does not relate to an unestablished fact 
necessary to substantiate the claim.


CONCLUSIONS OF LAW

1.  An unappealed August 1945 rating decision, which denied 
entitlement to service connection for a right knee disorder, 
is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 
20.1103 (2004).

2.  The evidence received subsequent to the August 1945 
rating decision is not new and material, and the claim for 
service connection for a right knee disorder is not reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 
20.1103 (2004).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the evidence necessary to substantiate a claim 
for benefits under laws administered by the VA.  The VCAA 
also requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the April 
2004 rating decision as well as the February 2005 Statement 
of the Case issued in connection with this claim have 
notified the veteran of the evidence considered, the 
pertinent laws and regulations, and the reasons his claim was 
denied.  In addition, a letter was sent to the veteran in 
December 2003 that specifically informed him of the substance 
of the VCAA, including the division of responsibilities 
between the VA and the veteran in obtaining the evidence.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the December 2003 letter has essentially satisfied 
the notice requirements by: (1) Informing the appellant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) informing the appellant about 
the information and evidence the VA will seek to provide; 
(3) informing the appellant about the information and 
evidence the claimant was expected to provide; and (4) 
informing the appellant to provide any evidence in the 
appellant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you got pertaining to your claim."  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Second, the VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records have been obtained and 
associated with the claims file, as were his VA medical 
records.  

The Board acknowledges that the veteran has not been afforded 
a VA examination in connection with his claim.  However, the 
duty to provide a medical examination and/or obtain a medical 
opinion in a claim for disability compensation benefits does 
not apply in cases involving an attempt to reopen a finally 
adjudicated claim, unless new and material evidence is 
presented or secured. See 38 C.F.R. § 3.159(c)(4)(iii) 
(2004).  

The veteran and his representative have not made the Board 
aware of any additional evidence that needs to be obtained 
prior to appellate review.  Therefore, the Board finds that 
all relevant evidence necessary for an equitable disposition 
of the veteran's appeal has been obtained.  Simply put, the 
Board finds that disposition of the appellant's claim is 
appropriate.

Applicable law provides that service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).  In order to establish service connection, 
a claimant must generally submit (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus or relationship between the current disability and 
the in-service disease or injury.  Pond v. West, 12 Vet. App. 
341, 346 (1999).  

A veteran is considered to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at entrance into 
service, except where clear and unmistakable evidence 
demonstrates that an injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  38 U.S.C.A. § 1111 (West 2002).

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306 (2004).  Aggravation may not be conceded where 
the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153 (West 2002); 38 
C.F.R. § 3.306(b) (2004); Falzone v. Brown, 8 Vet. App. 398, 
402 (1995).  Temporary or intermittent flare-ups of a 
preexisting injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted with symptoms, has worsened.  Jensen 
v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).

In July 2003, the VA General Counsel issued a precedent 
opinion, which held that, to rebut the presumption of sound 
condition under Section 1111 of the statute, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  The claimant is not required to show that the 
disease or injury increased in severity during service before 
VA's duty under the second prong of this rebuttal standard 
attaches.  Id.

The veteran's claim for service connection for a right knee 
disorder was previously considered and denied by the RO in a 
rating decision dated in August 1945.  The veteran was 
notified of the decision and of his appellate rights.  In 
general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In December 2003, the veteran essentially requested that his 
claim for service connection for a right knee disorder be 
reopened.  The RO denied reopening the claim on the basis 
that new and material evidence had not been submitted.  A 
claim shall be reopened and reviewed if new and material 
evidence is presented or secured with respect to a claim that 
is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a 
veteran seeks to reopen a final decision, the first inquiry 
is whether the evidence presented or secured after the last 
disallowance is "new and material."  The Board recognizes 
that there has been a regulatory change in the definition of 
new and material evidence that is applicable to all claims 
filed on or after August 29, 2001, such as the instant case.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. 
§ 3.156(a)).   Under the version of 38 C.F.R. § 3.156(a) 
applicable in this case, new evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for the 
evidence to be sufficient to reopen a previously denied 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends and the claim cannot 
be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  
Furthermore, "material evidence" could be "some new 
evidence [that] may well contribute to a more complete 
picture of the circumstances surrounding the origin of the 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  If it 
is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to the merits of the claim on the basis of all of the 
evidence of record.

As mentioned above, a rating decision dated in August 1945 
previously considered and denied service connection for a 
right knee disorder.  In that decision, the RO indicated that 
the veteran had had trouble with his right knee since 1931 
when he fell and injured his knee.  He had used crutches for 
nine months following the injury and wore an elastic bandage 
afterward for quite some time.  The RO also noted that the 
veteran was hospitalized during his period of service because 
of pain and swelling in his right knee, but further indicated 
that there was no record of an injury to the veteran's right 
knee during his military service.  Based on the absence of a 
causative factor and the veteran's short period of service, 
the RO determined that his right knee disorder existed prior 
to his period of service and was not aggravated by his 
military service.  As such, service connection for 
osteochondritis dessicans of the right knee was denied.   

The evidence associated with the claims file subsequent to 
the August 1945 rating decision includes VA medical records 
as well as the veteran's own assertions.  The Board has 
thoroughly reviewed this evidence.  However, the Board finds 
that such evidence is not new and material within the meaning 
of the laws and regulations set forth above, and as such, 
there is no basis to reopen the claim for service connection.

The Board finds that the VA medical records dated from March 
2004 to August 2004 are certainly new in that they were not 
of record at the time of the August 1945 rating decision.  
However, collectively, those records are cumulative and 
redundant, in that they reiterate that the veteran has a 
current right knee disorder.  In fact, the August 1945 rating 
decision had already acknowledged the existence of such a 
disorder.  In addition to this evidence being cumulative and 
redundant, the newly submitted VA medical records are not 
probative, as they fail to provide a nexus between a current 
disorder and the veteran's military service.  Rather, the 
evidence simply shows that the veteran has been diagnosed 
with a right knee sprain and osteoarthritis and that x-rays 
obtained in March 2004 revealed osteoarthritis and 
atherosclerosis as well as probable internal derangement of 
the medial compartment.  These treatment records also noted 
that the veteran had had surgery on his right knee.  
Nevertheless, there is no indication that the veteran's 
current right knee disorder is etiologically related to his 
military service.  As such, these records do not relate to an 
unestablished fact necessary to substantiate the claim, nor 
do they raise a reasonable possibility of substantiating the 
claim.  Therefore, the Board finds that these VA medical 
records are not material.

With respect to the veteran's statements submitted in support 
of his claim, the Board finds that the veteran's assertions 
alone cannot be dispositive of the issue for purposes of 
reopening the claim.  The record on appeal does not indicate 
that the veteran has the expertise to provide an opinion that 
requires specialized knowledge, skill, experience, training 
or education, such as an opinion as to the cause or etiology 
of his right knee disorder. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Generally, laypersons are not 
competent to offer medical opinions or diagnoses and such 
evidence does not provide a basis on which to reopen a claim 
of service connection.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Thus, the veteran's assertions are not deemed to be 
"new and material evidence" and cannot serve to reopen the 
claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

Significantly, the evidence missing at the time of the August 
1945 rating decision continues to be absent.  Specifically, 
there remains no medical evidence that indicates that the 
veteran's preexisting right knee disorder was aggravated by 
his military service.  Accordingly, the Board finds that new 
and material evidence has not been presented to reopen the 
veteran's previously denied claim for service connection for 
a right knee disorder.


ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of entitlement to service 
connection for a right knee disorder is denied.



	                        
____________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


